The opinion of the court was delivered by
Redfield, J.
The plaintiff was employed as an attorney by the town grand juror of the defendant town, to prosecute a person for murder alleged to have been committed in said town ; and this suit is brought to recover compensation for such services. Has a town grand juror authority to employ an attorney in the prosecution of offences beyond the final jurisdiction of justices of the peace ? Fines and penalties for petty offences, with few exceptions, are by statute made payable to the treasury of the several towns wherein such offences are committed ; and the duty of prosecution, and the expense, are cast by law upon those towns into whose treasury the fines are made payable. All other crimes *480are prosecuted by, and at the expense of, the State. Gen. Sts. c. 124, s. 4. Section 6 of the same chapter provides that an attorney employed by a grand juror in such case shall receive from the State treasury for his compensation $5, to be certified by the justice trying the case, and to be audited by the court auditor. That such compensation, in this case, is entirely inadequate, and does not even pay but a small portion of the actual expenses, is no legal reason for changing, against the express provisions of the statute, the burden of such prosecution from the treasury of the State, to that of the town. See opinion of Peck, J., in Burton v. Norwich, 84 Vt. 345.
It is the province of the court to interpret and declare the law, but not to make or amend it. Such claims, outside or in excess of the compensation allowed by statute, have for many years been considered by a committee of the Legislature during its session, in conjunction with the State Auditor.
The judgment of the County Court is reversed, and judgment on the facts stated for defendant to recover its costs.